Citation Nr: 0908272	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  01-07 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1, 1982 to April 27, 1982.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

In September 1996, the RO denied the Veteran's claim of 
entitlement to service connection for PTSD.  The Veteran did 
not appeal.  Subsequently, a May 1998 rating decision denied 
the Veteran's claim to reopen his previously denied PTSD 
claim.  The Veteran did not appeal that decision.  

In September 1999, the Veteran filed another claim of 
entitlement to service connection for PTSD.  The RO denied 
this claim in the above-referenced March 2000 rating 
decision.  The Veteran disagreed with this March 2000 
decision and perfected this appeal.

In an October 2004 decision, the Board denied the Veteran's 
request to reopen his PTSD claim.  The Veteran timely 
appealed the issue to the United States Court of Appeals for 
Veterans Claims (the Court), which in an August 2007 
Memorandum Decision, vacated the October 2004 Board decision 
and remanded the issue.  In substance, the Court instructed 
the Board to specifically address lay statements of changed 
behavior submitted by the Veteran in support of his claim, 
and to provide reasons and bases for its rejection of any 
material evidence favorable to the Veteran.         See the 
August 2007 Memorandum Decision, page 4.  

In July 2008, the Board determined that the lay statements 
specified by the Court in its Memorandum Decision constituted 
new and material evidence, and accordingly reopened the 
Veteran's claim of entitlement to service connection for 
PTSD.  Additionally, the Board remanded the Veteran's claim 
for further evidentiary development.  Specifically, the Board 
requested that the agency of original jurisdiction (AOJ) 
request a complete pre-service and post-service work history, 
and obtain any additional medical records not included in the 
Veteran's claims file from the Veteran.  The AOJ was then to 
readjudicate the claim.

In October 2008, the AOJ sent a letter to the Veteran 
requesting the above-mentioned information and records.  The 
Veteran was unresponsive.  The AOJ readjudicated the 
Veteran's claim in a December 2008 supplemental statement of 
the case (SSOC).  However, in January 2009, the Veteran's 
attorney contacted the RO and submitted statements from the 
Veteran regarding his work and medical history.  The AOJ did 
not readjudicate the Veteran's claim after receiving this new 
evidence, and forwarded the claim to the Board for further 
appellate action.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

For reasons expressed immediately below, the Board believes 
that this case must be remanded for further evidentiary 
development.

In response to the above-referenced October 2008 letter from 
the AOJ, the Veteran submitted a note indicating that he 
"was evaluated by Voc Rehab (Vocational Rehabilitation) in 
1968 or 1969 in Detroit, Michigan."  See the Veteran's 
October 15, 2008 statement, which was submitted with the 
January 16, 2009 letter from the Veteran's attorney.  [It 
does not appear that the Veteran meant VA Vocational 
Rehabilitation, since 1968-9 was many years before the 
Veteran was in military service.]   

Additionally, the Veteran submitted a list of his work 
history from 1968 to 1989.  See the Veteran's October 14, 
2008 Statement in Support of Claim, submitted with the 
January 16, 2009 letter from the Veteran's representative.  
The Veteran indicated that at times just before his active 
duty service, he served as a custodian for the Brighton Area 
Schools, in Brighton, Michigan.    

Based on the Veteran's newly submitted information, and 
because there is evidence already of record that is at least 
suggesting that the Veteran's PTSD may be related to 
incidents other than those arising from his military service 
[see the July 14, 1999 psychiatric evaluation report of Dr. 
V.M., page 2], the Board has determined that additional 
information must be obtained.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran in 
writing and request clarification of the 
circumstances involving his vocational 
rehabilitation in 1968 or 1969 in Detroit, 
Michigan.  Specifically, the VBA should 
request where and when this rehabilitation 
took place, and with what organization.  
If any records are identified, efforts 
should be made to obtain those records, 
and they should be associated with the 
Veteran's claims folder.

2.  VBA should obtain any employment 
records available pertaining to the 
Veteran's work as a custodian in Brighton, 
Michigan during the years immediately 
prior to his military service in 1982.  
Any records obtained should also be 
associated with the claims folder.

3.  Following the completion of the 
foregoing development, and after 
undertaking any additional  development 
which it deems necessary, VBA should 
readjudicate the Veteran's claim of 
entitlement to service connection for 
PTSD.  In so doing, VBA should be informed 
by the Court's memorandum decision.  If 
the benefit sought on appeal remains 
denied, VBA should provide the Veteran 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review if otherwise in 
order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


